ASHBURN & MASON, P.C.
Donald W. McClintock
Eva R. Gardner
1227 West 9th Avenue, Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
Fax: (907) 277-8235
E-mail: don@anchorlaw.com
E-mail: eva@anchorlaw.com
THOMAS E. MEACHAM, ATTORNEY AT LAW
Thomas E. Meacham
9500 Prospect Drive
Anchorage, Alaska 99507
Telephone (907)346-1077
E-mail: tmeacham@gci.net

Attorneys for Defendant Flying Crown Subdivision Addition No. 1
and Addition No. 2 Property Owners Association

                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

ALASKA RAILROAD CORPORATION.,
                            Plaintiff,
       v.
FLYING CROWN SUBDIVISION
ADDITION NO. 1 AND ADDITION NO. 2                Case No. 3:20-cv-00232-JMK
PROPERTY OWNERS ASSOCIATION, a
non-profit corporation; and also, all other
Persons or Parties Unknown Claiming a
Right, Title, Estate, Lien, or Interest in the
Real Estate Described in the Complaint in
this Action,                                     NOTICE OF ERRATA TO
                                                 ANSWER
                            Defendants.



       Defendant Flying Crown Subdivision Addition No. 1 and Addition No. 2 Property

Owners Association (“FCHA”) gives notice of a clerical error in its Answer. [Docket 11]

Page 6, Item B in the Prayer for Relief, which requests an award of attorney’s fees and
costs, incorrectly references “Plaintiff” instead of “Defendant.” FCHA is concurrently

filing a corrected Answer that fixes this error and makes no other changes.

        DATED this November 23, 2020.

                                                 Ashburn & Mason, P.C.
                                                 Co-Counsel for Defendants

                                                 By:     s/Donald W. McClintock
                                                         Donald W. McClintock
                                                         Alaska Bar No. 8108061
                                                 By:     s/Eva R. Gardner
                                                         Eva R. Gardner
                                                         Alaska Bar No. 1305017
                                                 Thomas E. Meacham, Attorney at Law
                                                 Co-Counsel for Defendants
                                                 By:     s/Thomas E. Meachum
                                                         Thomas E. Meacham
                                                         Alaska Bar No. 7111032




CERTIFICATE OF SERVICE

I hereby certify that on November 23, 2020, I filed a true and correct copy of the foregoing
document with the Clerk of Court for the United States District Court – District of Alaska by
using the CM/ECF system. Participants in Case No. 3:20-cv-000232-JMK who are registered
CM/ECF users will be served by the CM/EFC system.


ASHBURN & MASON, P.C.
By: s/ Heidi A. Wyckoff
    Heidi A. Wyckoff




ERRATA TO ANSWER TO COMPLAINT                                                         PAGE 2 OF 2
Alaska Railroad Corp. vs. Flying Crown, Case No. 3:20-cv-00232-JMK
